EXHIBIT 99.1 FOR IMMEDIATE DISTRIBUTION CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports 2009 Financial Results ATLANTA,Jan. 26, 2010 – Delta Air Lines (NYSE:DAL) today reported financial results for the December quarter and full year 2009.Key points include: · Delta’s net loss excluding special items1 for the December 2009 quarter was $225 million, or $0.27 per share.This result is $285 million better than the prior year quarter on a combined basis2 excluding special items. · Delta’s net loss was $25 million, or $0.03 per share, for the December 2009 quarter. · Delta’s net loss for 2009 was $1.2 billion, including $169 million in special items.Excluding special items and $1.4 billion of fuel hedge losses, Delta’s net profit for 2009 was $291 million. · Delta ended 2009 with $5.4 billion in unrestricted liquidity, a $400 million increase year over year. · Delta continued its successful integration of Northwest Airlines and received approval from the Federal Aviation Administration for a single operating certificate at year end. “2009 was a difficult year by any measure and my thanks go out to the Delta people for their hard work through this challenging time,” said Richard Anderson, Delta’s chief executive officer. “As a result of the strategic pieces we put in place in 2009 and the strong momentum of our merger integration, Delta is now positioned to capitalize on the economic recovery under way and expects to generate positive RASM improvements each month of this year.” -more- Page 2 Revenue Environment Delta’s operating revenue on a GAAP basis grew 1% to $6.8 billion in the December 2009 quarter compared to the prior year period as a result of its merger with Northwest.On a combined basis, total operating revenue declined nearly $1 billion, or 12%, and total unit revenue (RASM) declined 5% in the December 2009 quarter compared to the 2008 quarter. (in millions) 4Q09 4Q08 Incr 4Q09 4Q08 Incr GAAP GAAP (Decr) GAAP Combined (Decr) Passenger $ $ 1 % $ $ )% Cargo 10 % )% Other, net 3
